                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jason Lamon Kelly                                                     Docket No. 4:08-CR-55-lD

                                Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Jason Lamon Kelly, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess with Intent to Distribute More than 50 Grams of Cocaine Base
(Crack), was sentenced by the Honorable James C. Fox, Senior U.S. District Judge, on August 6, 2009, to
the custody of the Bureau of Pris.ans for a term of240 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months.

The period of imprisonment was reduced from 240 months to 216 months on October 6, 2010, pursuant to
a Rule 35 motion. On January 7, 2016, pursuant to the defendant's motion for release under the Drug
Quantity Table amendment and 18 U.S.C. § 3582(c), the period of imprisonment was reduced from 216
months to 175 months.

On March 15, 2019, the defendant's case was reassigned from Senior U.S. District Judge James C. Fox to
U.S. District Judge James C. Dever III.

Jason Lamon Kelly was released from custody on February 19, 2020, at which time the term of supervised
release commenced.

On October 28, 2020, the conditions of supervised release were modified to include participation in a
substance abuse treatment and testing program in response to the defendant testing positive for marijuana
use.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On June 1, 2021, the defendant submitted to urinalysis testing_ in accordance with his
participation in the Surprise Urinalysis Program, and the result of the test was positive for cocaine. Upon
receipt of the test result, the defendant was questioned and admitted to using cocaine. The defendant has
identified at-risk people and places that he needs to avoid, but he is having difficulty addressing his anxiety
related to removing himself from those things. He has completed substance abuse treatment once, but he
has been referred to treatment for the second time. It is recommended that the defendant return to treatment
and also receive a mental health assessment to determine whether the defendant suffers from co-occurring
disorders. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.
Jason Lamon Kelly
Docket No. 4:08-CR-55-1D
Petition for Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.



Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Julie W. Rosa                                    Isl Scott Plaster
Julie W. Rosa                                        Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern A venue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:919-861-8808
                                                     Executed On: June 21, 2021

                                       ORDER OF THE COURT

Considered and ordered this      1l                -
                                         day of __,J~u~N~ct,
made a part of the records in the above case.
                                                          _ _ _ _ _., 2021, and ordered filed and



 d, - 'o,Lv Y
Jams C. Dever III
U.S. District Judge
